DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 4/19/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “a roughened metal structure”, and the claim also recites ““in particular a roughened copper structure or a roughened aluminum oxide structure” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim (US 2016/0079564), hereinafter Shim.

Regarding claims 1 and 4, Shim (refer to Figures 1-3) teaches a package, comprising: 
an electronic component (comprising TFT device with gate GE – see para 47; PCU1 – see para 57; and 170 – see para 73); 
an inorganic encapsulant (120, see para 74, wherein 121 may comprise multiple layers such as 121 and 122, as described in para 77) encapsulating at least part of the electronic component (best seen in Figure 2, also see para 75); and 
an adhesion promoter (140, described in para 74, which may comprise multiple layers such as 141, 142 as described in para 80 and 82) between at least part of the electronic component and the encapsulant (para 82, especially 1st sentence describes how adhesion is promoted), wherein the adhesion promoter is a morphological adhesion promoter (para 82 which describes that adhesion may be promoted by including morphological features such as holes in 140, such as in parts 141 or 142; also see the note below on how “morphological structure” is defined in applicant’s specification).
Note: Para 21 on pages 7-8 of applicant's specification defines "morphological structure" as follows:  In the context of the present application, the term “morphological structure” may particularly denote a structure having a topology and/or porous structure and/or being shaped in such a way so as to increase the connection surface with connected material of encapsulant and/or electronic component to thereby promote adhesion. Moreover, the morphology of a morphological adhesion promoter may cause an advantageous mechanical interlocking between material of encapsulant and/or electronic component on the one hand and material of the morphological adhesion promoter on the other hand. In other words, a morphological structure promotes adhesion due to its shape, rather than only promoting adhesion due to its chemistry.

Regarding claim 6, Shim (refer to Figures 1-3) teaches the package of claim 1, wherein the adhesion promoter (140, which comprise multiple layers such as 141, 142) is an organic adhesion promoter (140 is described as being “organic” in para 74; also parts of 140; i.e. 141, 142 are described as being “organic” layers in para 82).

Regarding claims 7-8, Shim (refer to Figures 1-3) teaches the package of claim 1, wherein the adhesion promoter (140, which comprise multiple layers such as 141, 142) has a plurality of openings (such as “holes” described in para 82), wherein (as recited in claim 8) wherein the plurality of openings comprises at least one selected from the group consisting of: pores, dendrites, and gaps between islands of a patterned structure (as “pores” are essentially formed by holes and such hole patterns also inherently create “gaps between islands of a patterned structure”).

Regarding claim 10, Shim (refer to Figures 1-3) teaches the package of claim 1, wherein the adhesion promoter (e.g. 141) forms an interlayer (best seen in Figure 2) in an interface region between the encapsulant (e.g. 121) and the electronic component (comprising TFT device with gate GE – see para 47; PCU1 – see para 57; and 170 – see para 73).

Regarding claim 12, Shim (refer to Figures 1-3) teaches the package of claim 1, further comprising a carrier (comprising 101 – see para 37, and additional layers such as 102 – see para44) and on which the electronic component is mounted, wherein the carrier is at least partially encapsulated (see Figure 2 where 122 encapsulates the entire structure including 101 and 102) in the encapsulant (120), and wherein the carrier is at least partially covered by an adhesion promoter (as 140 covers at least part of 101 and 102 that is on the left side of Figure 2).

Regarding claim 14, Shim (refer to Figures 1-3) teaches the package of claim 1, wherein the electronic component comprises at least one selected from the group consisting of: a semiconductor chip, a power semiconductor chip, an active electronic device, a passive electronic device, a sensor, an actuator, and a microelectromechanical system (active electronic device are taught, such as comprising TFT device with gate GE – see para 47; PCU1 – see para 57).

.Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Kim (US 2020/0303479), hereinafter Kim.

Regarding claim 2, Shim (refer to Figures 1-3) teaches the package of claim 1, wherein the encapsulant (120) is an oxide such as SiO2 or a nitride (para 76), but does not specifically state that the encapsulant is “a ceramic-based encapsulant or an inorganic polymer-based encapsulant”.  Kim teaches that an inorganic encapsulant for an electronic component may not only be an oxide such as SiO2 or a nitride but may also may be a ceramic (para 154, especially 1st sentence). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Shim so that encapsulant is “a ceramic-based encapsulant”.  The ordinary artisan would have been motivated to modify Shim for at least the purpose of using a material that is known to be highly resistant to moisture penetration, which is an important function of encapsulation. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Hejtmann (US 2019/0378786), hereinafter Hejtmann.

Regarding claim 3, Shim (refer to Figures 1-3) teaches the package of claim 1, wherein the encapsulant (120) is an oxide (para 76), but does not specifically state that the encapsulant is “at least one selected from the group consisting of: cement, concrete, gypsum, mortar, a silicon polymer, and an aluminum polymer”.  Hejtmann teaches that an inorganic encapsulant for an electronic component may comprising ceramic particles, which is produced from cement-bound encapsulation compounds (para 9).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Shim so that encapsulant is the encapsulant is at least cement.  The ordinary artisan would have been motivated to modify Shim for at least the purpose of using a material that is known to alleviate stresses due to coefficient of thermal mismatch with metal contacts of packages of semiconductor device packages (para 9 of Hejtmann, also see para 10). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Grassman (US 20180082921), hereinafter Grassman.

Regarding claim 5, Shim (refer to Figures 1-3) teaches the package of claim 4, but does not specifically state that the morphological adhesion promoter comprises “at least one selected from the group consisting of: a metallic structure, an alloy structure, an alloy oxide structure, a chromium structure, a vanadium structure, a molybdenum structure, a zinc structure, a manganese structure, a cobalt structure, a nickel structure, a copper structure, a flame deposited structure, a roughened metal structure, in particular a roughened copper structure or a roughened aluminum oxide structure, and any alloy, alloy oxide, oxide, nitride, carbide, and selenide of said structures”. Grassman teaches that encapsulation material may be a ceramic material (para 24) and that an adhesion promoting effect for delamination suppression at encapsulation may be due to at least one roughened metallic surface such as roughened copper in an interior of the package (para 12). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Shim so that the morphological adhesion promoter comprises at least a roughened metal structure.  The ordinary artisan would have been motivated to modify Shim for at least the purpose of using a known adhesion promoting feature; i.e. a roughened surface (see para 12 of Grassman) while using a material (such as copper, see para 12 of Grassman) that can also aid in improved heat transfer from the electronic component (see para 12 of Grassman). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Hedrick (US 2017/0166784), hereinafter Hedrick.

Regarding claim 9, Shim (refer to Figures 1-3) teaches the package of claim 1, but does not specifically state that a material of the adhesion promoter is “adapted for at least partially compensating a mismatch between the coefficients of thermal expansion of a material of the electronic component and a material of the encapsulant”.  Hedrick teaches that in the context of using adhesion promoters in packages of electronic components, the basic function of an adhesion promoter is to form a compatible interface between two otherwise incompatible materials (para 121) and that in such electronic structures, stress resulting from thermal expansion mismatch between materials forming various interfaces is an issue (para 28), and that larger the mismatch, larger is the undesirable stress generated (para 28). Thus, Hedrick strongly suggests a need to reduce mismatch between the coefficients of thermal expansion at all interfaces. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Shim so that a material of the adhesion promoter (which is also applied at interfaces between materials) is “adapted for at least partially compensating a mismatch between the coefficients of thermal expansion of a material of the electronic component and a material of the encapsulant”.  The ordinary artisan would have been motivated to modify Shim for at least the purpose of reducing stress due to mismatch of coefficients of thermal expansion at material interfaces, which can cause such problems as lack of flatness (para 28 of  Hedrick).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Takeya (US 2019/0206851), hereinafter Takeya.

Regarding claim 13, Shim (refer to Figures 1-3) teaches the package of claim 12,  further comprising an electrically conductive contact element (such as FE described as an “electrode” in para 62; best seen in Figure 2) electrically coupling the electronic component (such as by coupling to parts of the electronic components, such as source and drain electrodes 106 and 107 – see para 62), wherein the electrically conductive contact element (FE) is at least partially encapsulated in the encapsulant (121 or 122), and wherein the electrically conductive contact element is at least partially covered by an adhesion promoter (141 or 142). Shim does not teach that electrical coupling is specifically “with the carrier”.  Takeya teaches a similar package, further teaching that electronic components (see para 140) of the package may be electrically coupled to a carrier (described as “support substrate” in para 140 and 141) to an enable electrical connection to an external power source (para 142). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Shim so that electrical coupling is specifically “with the carrier”.  The ordinary artisan would have been motivated to modify Shim for at least the purpose of interconnecting electronic components of the package by way of conductive patterns on the carrier (see para 140, especially last sentence of Takeya) at least for the purpose of connecting the electronic components to an external power source (see para 142 of Takeya). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892